DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant's “Amendment” filed on 11/1/2022 has been considered.  
Rejection to Claims 7 under 35 USC 112(a) and 112(b) have been overcome.  
Claims 1, 3-5, 7, 12, 14-16 are amended.
Claims 2 and 13 are cancelled.
Claims 1, 3-12, 14-20 are currently pending and have been examined.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/2022 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8-10, 12, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-10, 12-14 of U.S. Patent No. 11,358,795. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claim 1 of the application at issue is anticipated by Claim 1 of U.S. Patent No. 11,358,795.
Claim 3 of the application at issue is anticipated by Claim 4 of U.S. Patent No. 11,358,795.
Claim 4 of the application at issue is anticipated by Claim 5 of U.S. Patent No. 11,358,795.
Claim 5 of the application at issue is anticipated by Claim 6 of U.S. Patent No. 11,358,795.
Claim 6 of the application at issue is anticipated by Claim 2 of U.S. Patent No. 11,358,795.
Claim 8 of the application at issue is anticipated by Claim 8 of U.S. Patent No. 11,358,795.
Claim 9 of the application at issue is anticipated by Claim 8 of U.S. Patent No. 11,358,795.
Claim 10 of the application at issue is anticipated by Claim 7 of U.S. Patent No. 11,358,795.
Claim 12 of the application at issue is anticipated by Claim 9 of U.S. Patent No. 11,358,795.
Claim 14 of the application at issue is anticipated by Claim 12 of U.S. Patent No. 11,358,795.
Claim 15 of the application at issue is anticipated by Claim 13 of U.S. Patent No. 11,358,795.
Claim 16 of the application at issue is anticipated by Claim 6 of U.S. Patent No. 11,358,795.
Claim 17 of the application at issue is anticipated by Claim 10 of U.S. Patent No. 11,358,795.
Claim 18 of the application at issue is anticipated by Claim 14 of U.S. Patent No. 11,358,795.
Claim 19 of the application at issue is anticipated by Claim 14 of U.S. Patent No. 11,358,795.
**Claims 7, 13 and 20 are objected to because they depend on rejected base claims.


Allowable Subject Matter
Claims 1, 3-12, 14-20 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

With respect to independent claim 1, the prior art available does not teach a system for use in consolidating items into orders and delivering items to a workstation, comprising:
a plurality of workstations, each workstation including:
a workstation scanning device;
an assembling area for assembling orders; and
a display monitor positioned near the assembling area;
an assembly line system configured to deliver items to the plurality of workstations;
an assembly line device, automated machine, humanoid or robot configured to identify items being transported by the assembly line system; and
a computing system to execute the steps of:
receiving an order notification indicating an order;
identifying items included in the order;
assigning a corresponding workstation to the order; and
operating the assembly line system to deliver the identified items included in the order to the corresponding workstation including:
receiving information indicating a plurality of items being transported by the assembly line system from assembly line devices, conveyors, automated machines, humanoids or robots;
receiving information from a corresponding workstation scanning device, automated machine, humanoid or robot associated with the corresponding workstation indicating a corresponding item included in the order is adjacent to the corresponding workstation; and
displaying a notification message on a corresponding display monitor associated with the corresponding workstation indicating the corresponding item is adjacent to the corresponding workstation.
	The most analogous prior art includes Vallbh (US 7,054,832 B1), Kaplan (US 2008/0302607 A1), Waddington (US 9,305,281 B1) and Rotella (US 2011/0295411 A1).
	Vallbh discloses a full-serve station where personnel load groceries into a customer’s vehicle, a bar code scanner, detection stations, containers filled with ordered products that are loaded onto a conveyor into slots. The movement of the slots allows tracking of the container as the conveyor rotates.  The container has a display marking the customer username, order ID and the merchandise to be placed in the container. The conveyor is attached to ramps which move loaded containers onto the conveyor and transfer mechanisms for transferring products from storage to the loading area.  Each loading station includes an off-ramp with a detector that identifies containers from the conveyor intended for a particular loading station.  
	Vallbh is deficient in a number of ways.  While Vallbh does disclose off-ramp detectors at loading stations, and full service stations where groceries are loaded into vehicles, these concepts in combination do not fairly teach a plurality of workstations, corresponding workstation assembly line devices associated with the workstations and displaying notification messages on corresponding monitor display screens associated with the workstation indicating that the item is adjacent to the workstation. Further Vallbh does not disclose a monitor display screen positioned the assembling area or a main assembly line scanning device.
In view of the above, Vallbh fails to disclose or render obvious the combination of features as emphasized above.
Regarding Kaplan, Kaplan discloses monitors mounted on both sides of a check stand over checkout conveyor belts. 
Though disclosing these features, Kaplan does not disclose or render obvious the features emphasized above.
Regarding Waddington, Waddington discloses a plurality of carousels providing a plurality of items in bins which are rotated into position next to a conveyor to facilitate (manual) picking into a tote on the conveyor (Col 6 Ln 14-30).  An Order Fulfillment Subsystem manages functionality of a distribution center including a conveyor and associated scanners and pods via a conveyor server and a carousel server.  Fig. 3A shows in response to receiving order items, available inventory is identified within the distribution center for allocation to the order, pods that can handle the most items for the order are identified and a tote path is designed.
Though disclosing this feature, Waddington does not disclose or render obvious the features emphasized above.
Regarding Rotella, Rotella discloses an item conveyance system in a materials handling facility sorting items into orders and shipping to customers.  Rotella further discloses stations where units of items are associated and placed into conveyance receptacles to be routed to destinations under direction of a control system.
Though disclosing these features, Kaplan does not disclose or render obvious the features emphasized above.
Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Vallbh, Kaplan, Waddington, Rotella, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claim 12 recites a method comprising substantially similar limitations as claim 1 and recites allowable subject matter for the reasons identified above with respect to claim 1.
Claims 3-11 and 14-20 are dependencies of independent claims 1 and 12 and are allowable over the prior art for the reasons identified above with respect to claim 1.

Response to Arguments
Applicant’s arguments with respect to rejection of the claim under 35 USC 112(a) and 112(b) have been considered. The rejections to claim 7 are overcome by amendment to the claims.
Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
T. Borangiu, P. Gilbert, N. Ivanescu and A. Rosu, "Holonic robot control for job shop assembly by dynamic simulation," 2008 16th Mediterranean Conference on Control and Automation, 2008, pp. 419-424, doi: 10.1109/MED.2008.4602217. disclosing [Fig. 1] Job shop assembly cell with four networked robot vision stations (2 SCARA-type robots, 2 vertical articulated robots feeding 2 CNC milling machines) linked by a closed loop conveyor with station branches.  Borangui does not teach the claims as a whole.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625